         Case 1:19-cv-00074-DLH-CRH Document 52 Filed 05/03/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Mark Bowen,                             )
                                        )
                Plaintiff,              )       ORDER GRANTING PART AND DENYING IN
                                        )       PART MOTION TO QUASH
         vs.                            )
                                        )
Pioneer Drilling Services, LTD,         )       Case No. 1:19-cv-074
and Whiting Oil and Gas,                )
                                        )
                Defendant.              )

         This action arises out of injuries allegedly sustained by plaintiff on January 27, 2018, while

working at a well site located near Keene, North Dakota. Plaintiff was employed at the time by

Heller Casing, Inc. (“Heller”), a non-party.

         On March 31, 2021, defendants served Heller with a subpoena duces tecum seeking

production of certain documents pertaining to plaintiff’s employment with Heller as well as

personnel records of other Heller employees present at the incident out of which plaintiff’s claims

arise.

         On April 16, 2021, Heller filed a Motion to Partially Quash Subpoena. It objects to the

production of plaintiff’s medical records, drug testing records, worker’s compensation records, and

personnel file in the absence of plaintiff’s consent. It further objects to the production of the

personnel files of its other employees.

         On April, 30, 2021, defendants filed a response to Heller’s motion. First, they advise that

plaintiff does not object to the production of Heller’s production of his personnel file as evinced by

a letter from plaintiff’s counsel that they have attached to their response. Next, they note that

plaintiff has executed authorizations for the disclosure of certain medical records and employment


                                                   1
       Case 1:19-cv-00074-DLH-CRH Document 52 Filed 05/03/21 Page 2 of 2




records. Finally, they agree to withdraw their request for the personnel files of Heller employees

other than plaintiff.

        Attached to defendants’ motion is a letter, dated April 22, 2021, in which plaintiff’s counsel

advises that his office consents to Heller’s disclosure of plaintiff’s personnel file to defendants.

(Doc. No. 51-1). Also attached to the defendants’ motion are documents captioned “Authorization

for the Release of Employment, Payroll, and Personnel File(s), Records and/or Information” and

“Authorization for Disclosure of Medical Information” that were executed by plaintiff on October

13, 2020. (Doc. Nos. 51-1 and 51-2). These documents evince that plaintiff has authorized the

release of his personnel file, workers’ compensations records, and related medical records.

        As defendants have withdrawn their request for records of Heller employees other than

plaintiff, it does not appear there is any obstacle to the production of the information requested by

defendants’ in their subpoena duces tecum. Accordingly, the court GRANTS IN PART AND

DENIES IN PART Heller’s Motion to Partially Quash Subpoena (Doc. No. 49). Heller shall

produce all documents it has identified as relating to plaintiff but has to date withheld. Heller need

not produce any personnel records for any of its other employees.

        IT IS SO ORDERED.

        Dated this 3rd day of May, 2021.

                                                       /s/ Clare R. Hochhalter
                                                       Clare R. Hochhalter, Magistrate Judge
                                                       United States District Court




                                                  2
